Citation Nr: 0013665	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  94-34 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased rating for post-traumatic 
stress disorder, evaluated as 30 percent disabling prior 
to January 1, 1996, and as 10 percent disabling, 
thereafter.
 
2. Entitlement to a total rating based upon unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John J. Dixon, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his friend



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969 and from September 1970 to October 1971.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In 
June 1996 and July 1998, the Board remanded the veteran's 
claims to the RO for further evidentiary development. 

An October 1988 rating decision granted a 30 percent 
evaluation for the veteran's service-connected depressive 
reaction.  In March 1991, a VA examiner diagnosed PTSD and, 
in June 1992, the RO recharacterized the veteran's disability 
as depressive reaction, PTSD (post-traumatic stress 
disorder).  In April 1994, the RO advised the veteran of its 
proposed reduction of his service-connected psychiatric 
disability and, in July 1994, he testified against the 
proposed reduction.  A September 1995 RO action reduced the 
veteran's psychiatric disability evaluation from 30 to 10 
percent, effective January 1, 1996.  As such, the Board 
believes that the issue, as set forth on the decision title 
page, accurately reflects the current status of the veteran's 
claim.

A July 992 rating decision denied the veteran's claim for a 
total rating based on individual unemployability due to 
service-connected disability.  A notice of disagreement with 
this action was received in August 1992.  However, in light 
of the Board's decision herein with respect to the veteran's 
claim for an increased rating for PTSD, the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability is moot.  
See VAOPGCPREC 6-99 (June 7, 1999).
FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained by 
the RO.

2. Since May 1992, when the veteran filed a claim for an 
increased rating, his service-connected PTSD has resulted 
in total social and occupational impairment, due to such 
symptoms as nightmares, flashbacks, irritability and 
difficulty controlling anger, suicidal ideation, 
depression and questionable ability to perform activities 
of daily living and precludes him from securing or 
following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD are met 
since May 1992.  38 U.S.C.A. § 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996), prior to 
November 7, 1996; 38 C.F.R. § 4.126, Diagnostic Code 9411 
(1999), effective November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for PTSD is 
plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation of a service-connected 
disability generally is a well-grounded claim).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claim and, to that 
end, it remanded his claim in June 1996 and July 1998 to 
afford him the opportunity to undergo further VA examination 
and to submit additional evidence in support of his claim.  
The examination reports and new evidence submitted by the 
veteran are associated with the claims files and no further 
assistance to him with respect to his claim is required to 
comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Factual Background

Service connection for a depressive reaction was granted in 
an October 1972 rating action that assigned a ten percent 
disability evaluation.  The RO reached its decision based, in 
large measure, on service medical records that describe 
treatment for numerous psychiatric complaints and May 1972 
private hospital records that document admission for a 
suicide threat and spousal assault, diagnosed as reactive 
depression.  The RO also considered findings of a July 1972 
VA examination report that diagnosed moderately severe 
chronic reactive depression.  

Records from the Social Security Administration (SSA) are to 
the effect that an April 1980 administrative determination 
held the veteran to be totally disabled since August 1978 and 
describe diagnoses of anxiety, depression, dull schizoid 
personality and schizophrenic undifferentiated type with 
evidence of suicidal ideation and auditory hallucinations.    

Private medical records, dated in November and December 1986, 
reflect the veteran's successful treatment for alcohol 
withdrawal.

Employment records from the Wheatland Tube Company, 
Wheatland, Pennsylvania, dated in 1986 and 1987, indicate 
that the veteran was repeatedly disciplined for unexcused 
absences and suspended from his job for failure to work as 
scheduled.  He was terminated in February 1987.

A May 1988 report from M. N. C., Ph.D., a psychologist, 
indicates that PTSD and borderline IQ (intelligent quotient) 
impaired the veteran.  A May 1988 record documents that SSA 
determined the veteran to be totally disabled since February 
1987 due, primarily, to stress disorder and, secondarily, to 
mental retardation.

In October 1988, the RO awarded a 30 percent disability 
rating for the veteran's service-connected depressive 
reaction based, primarily, on findings of a July 1988 VA 
examination that reported the veteran's complaints of combat-
related nightmares and sleep disturbance, hyperalertness, 
social isolation, irritability, occasional violence, memory 
and concentration difficulty, suicidal thoughts with attempt 
and depression.  Examination findings included mild 
psychomotor slowing, blunted but appropriate affect with no 
delusions or hallucinations and recent memory affected by 
lack of concentration.  The diagnosis was PTSD with moderate 
to marked industrial and social impairment, formerly 
diagnosed as depressive neurosis.

According to a March 1991 VA examination report, the veteran, 
who was 45 years old, was causally dressed, fairly clean and 
neat in appearance.  He tried to cooperate with the examiner.  
The veteran was not hallucinatory or delusional and showed 
moderate depression.  He had definite intellectual and memory 
impairment. Insight and judgment were distorted.  The Axis I 
diagnoses included PTSD and organic mental disorder.

A February 1992 VA outpatient record indicates that the 
veteran was not psychologically oriented and might benefit 
from anxiety management group but was uninterested.

In May 1992, the RO received the veteran's claim for an 
increased rating for PTSD.  That month he underwent VA 
psychiatric examination and described a history of prior 
dependence on Valium for which he underwent VA treatment, 
initially in 1970.  His first psychiatric admission was in 
the 1970s but he did not know the diagnosis.  The veteran was 
sober for six years and used drugs heavily in the past.  He 
subjectively complained of increased flashbacks and sleep 
disturbance and depression at night.  Objectively, the 
veteran looked older than his stated age, was alert and well 
oriented, appropriately dressed and neat.  His mood was 
depressed and affect was constricted.  He denied current 
suicidal or homicidal ideations and admitted to intermittent 
suicidal ideations.  The veteran denied auditory and visual 
hallucinations.  He had a history of two prior suicide 
attempts while taking drugs. The veteran's memory was good 
and concentration, judgment and insight were fair. He rambled 
at times.  The veteran was considered competent and diagnoses 
were PTSD, per history and history of recurrent depression.

As noted above, in June 1992 the RO recharacterized the 
veteran's service-connected psychiatric disorder as 
depressive reaction, PTSD, but denied a disability rating 
above 30 percent.

VA outpatient records, dated in October 1992, reflect the 
veteran's complaints of flashbacks, depression and snapping 
at people.  He had a history of drug abuse but was clean 
since 1986.  The veteran was unemployed and had some suicidal 
ideation but said he would not act on it.  Valium helped 
alleviate his depression but he was unable to take it because 
of his addiction problems.  Further, the veteran was opposed 
to counseling as he had undergone it for two or three years 
at other facilities and it was not helpful.  He reported that 
physicians said damage was done to his nervous system by 
Agent Orange that would prevent counseling from being 
effective and only medication would help.

A December 1992 VA psychiatric examination report reflects 
the veteran's complaints of frequent flashbacks of Vietnam.  
He tried to bury the memories of Vietnam with drugs and 
alcohol and tried to strangle both wives in his sleep during 
nightmares.  The veteran lost interest in activities like 
fishing and television and did not read the newspaper 
anymore.  He had difficulty controlling his temper and had 
violent outbursts in the past.  VA hospitalized him for 
depression and suicidal attempt.  He was married twice and 
divorced because of his violent temper.  He was fired from 
work in 1987 after he hit his foreman.  While in service, the 
veteran killed a young Vietnamese child and a teenager who 
had grenades and described an incident in which a fellow 
soldier died in his arms.  On examination, the veteran was 
neat and pleasant, with coherent and relevant speech.  He was 
guarded about Vietnam experiences.  He had no overt delusions 
or hallucinations and had recurrent combat-related flashbacks 
several times a week.  Noises or sounds triggered flashbacks.  
He denied actual auditory hallucinations.  He was depressed 
since the end of a relationship with a woman.  Orientation 
was clear, judgment fair and insight superficial.  The Axis I 
diagnosis was PTSD, chronic with recurring flashbacks, sleep 
disturbance and depression.  His symptoms were considered 
moderate.

At his March 1993 personal hearing at the RO, the veteran 
testified that he received SSA disability benefits from 1978 
to 1983, lost benefits for approximately four years and, 
after his challenge, in 1988 his SSA benefits were 
reinstated.  The veteran had received VA treatment for PTSD, 
described flashbacks related to Vietnam experiences when he 
killed children, that affected his ability to work and said 
he was fired because he could not cope with management.  He 
reported memory problems, said he was married twice and had 
difficulty staying in relationships.

According to results of a February 1994 VA psychological 
evaluation, the veteran provided no evidence of PTSD symptoms 
and his borderline intellectual functioning appeared 
developmental in nature and, possibly, due to effects of 
chronic and severe alcohol abuse.  The Axis I diagnoses 
include alcohol dependence and dysthymia secondary to 
alcoholism.  A score of 50 was assigned on the Global 
Assessment of Functioning (GAF) scale, denoting serious 
impairment in social and occupational functioning.

In April 1994, the RO advised the veteran that it proposed to 
reduce his disability evaluation from 30 to 10 percent.  At a 
July 1994 hearing at the RO, the veteran testified against 
the proposed reduction.  He reported that he was a door 
gunner in service and was assigned to the 101st airborne 
division in service.  The veteran denied using drugs, did not 
receive treatment for his psychiatric disorder and had a 
tendency to blow up at people.  His friend testified that he 
was very short tempered and she saw him snap.

In February 1995, a hearing officer noted that the veteran's 
testimony was inconsistent with service personnel records 
that did not show service with an airborne division or 
receipt of a combat medal.

In an October 1995 determination, the RO reduced the 
veteran's disability evaluation for PTSD from 30 to 10 
percent, effective January 1, 1996.

The veteran underwent VA psychiatric examination in July 
1999.  According to the examination report, the veteran 
responded tangentially regarding whether he served in 
Vietnam, had a history of substance abuse and had not worked 
since 1987.  Subjectively, the veteran complained of a 
stomach ulcer and denied treatment or medication for a 
psychiatric condition.  He reported having a nervous 
breakdown after discharge and it was noted that medical 
records showed he received outpatient treatment due to 
marital problems at the time.  The veteran reported 
nightmares about Vietnam.

On examination, it was noted that the veteran's attorney 
brought him to the examination after he failed to report for 
a prior examination because of lack of transportation.  The 
veteran was dressed, ungroomed, in a casual manner with a cap 
on his head.  He was slow with answers and did not speak 
spontaneously.  His affect was totally slurred through the 
interview without any emotional response.   He appeared to 
have very poor thought content and had defective memory.  In 
the VA examiner's assessment, the veteran, who lived with a 
male friend, was unable to function in any earning capacity.  
There was some question if the veteran could arrange for his 
own care without help, but did not currently report problems.  
In the examiner's opinion, the cause of the veteran's 
disability was due to borderline intellectual functioning.  
The veteran appeared to suffer sound organicity from alcohol 
and drugs, manifested by his intellectual functioning as well 
as a totally flat affect.  On review of the file and current 
medical findings, the examiner said that the veteran's 
disability could also be part of the PTSD.  The Axis I 
diagnosis was PTSD by history and borderline intellectual 
functioning.

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disability and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective November 7, 1996, VA amended several sections of 
the Schedule for Rating Disabilities (Rating Schedule) in 
order to update the portion of the Rating Schedule, 
pertaining to mental disorders to ensure that current medical 
terminology and unambiguous criteria are used.  38 C.F.R. 
§§ 4.125 to 4.130 (1999).  

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) DSM-IV that replaced DSM-III-R. 

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the U.S. 
Court of Appeals for Veterans Claims (known as the U.S. Court 
of Veterans Appeals prior to March 1, 1999) stated that a 
liberalizing regulation cannot be applied retroactively under 
Karnas unless the regulation contains language that permits 
it to be so applied, the veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
also VAOPGCPREC 3-2000.

As such, the Board will review the disability under the old 
and new criteria.  The Board notes that the RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated June 1992.  The September 1992 
statement of the case, and the September 1995 and March 1996 
supplemental statements of the case, evaluated the veteran's 
claim using the old regulations.  In February 1998 and in 
January 2000, the RO issued supplemental statements of the 
case that evaluated the veteran's claim using the new 
regulations.  The veteran was afforded an opportunity to 
comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under the old, pre-November 7, 1996, criteria set forth under 
Diagnostic Code 9411 (for PTSD) at the time of the June 1992 
rating decision, mild impairment of social and industrial 
adaptability warranted a 10 percent evaluation.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  A 30 percent disability 
evaluation was assigned when there was definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  Id.  The psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficient and reliability levels as to produce definite 
industrial impairment.  Id.

A 50 percent disability rating under Diagnostic Code 9411 for 
PTSD was warranted when the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  Id.  By reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  Id.  A 70 percent evaluation for PTSD was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Id.  A 100 
percent rating was warranted for PTSD when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy, resulting in profound 
retreat from mature behavior; or the veteran is demonstrably 
unable to obtain or retain employment.  Id.  The Board notes 
that each of the three criteria for a 100 percent rating 
under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 
95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411, 38 C.F.R. § 4.130 is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130 
(1999).  A mental condition that has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication warrants a 0 percent evaluation.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).

Occupational and social impairment with occasional transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication warrants a 
10 percent evaluation.  Id.  

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

When it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); 61 Fed. Reg. 52698; see also 38 C.F.R. 
§ 3.102 (1999).  In light of the above, the Board shall 
consider all of the veteran's various symptoms in assigning a 
rating for his PTSD.  See Mittleider at 182. 

After considering all the evidence of record, it is the 
judgment of the Board that, from the time the veteran filed 
his claim for an increased rating in May 1992, the schedular 
criteria for a 100 percent rating are met as the veteran's 
service-connected PTSD has effectively resulted in total 
occupational and social impairment.  The Board finds that the 
medical evidence is consistent with showing that the veteran 
has been unemployable due to the disability at issue.  See 
Mittleider.  In fact, in July 1999, a VA examiner said that 
the veteran was unable to function in any earning capacity, 
may experience difficulty arranging for his own care and 
that, giving the veteran the benefit of the doubt, it could 
be considered that his disability could also be part of the 
PTSD.  Medical records assigned a GAF score from 45 to 50, 
denoting some impairment in reality testing or communication 
or major impairment in several areas, such as work, family 
relations, judgment, thinking or mood, or serious impairment 
of occupational and social functioning.  GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.'" Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV)).  

Further, the veteran's PTSD symptomatology included defective 
memory, suicidal thoughts, volatility, irritability and 
nightmares and intrusive recollections of service-related 
events.  In reaching this decision, the Board recognizes that 
the veteran's capability to work was at times attributed to 
substance abuse problems.  Nevertheless, the record also 
establishes that he was treated for, and hospitalized due to, 
chronic, debilitating symptoms nondissociable from the 
service-connected PTSD, that included depression, suicidal 
thoughts and difficulty managing anger and that, for all 
intents and purposes, precluded him from gainful employment.  
Moreover, the Board notes that the SSA has determined the 
veteran to be totally disabled, as a consequence of stress 
disorder and mental retardation. Resolving the benefit of the 
doubt in the veteran's favor, the Board concludes that the 
criteria for the assignment of a 100 percent rating for PTSD 
have been satisfied.  38 U.S.C.A. §§1155, 5107; 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1999), effective November 7, 
1996.  As a 100 percent evaluation is the highest rating 
available under either the new or old rating code, further 
evaluation of the veteran under the provisions of the old 
rating code is not required.  See 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1996), effective prior to November 7, 
1996


ORDER

A 100 percent schedular rating for PTSD is granted since May 
1992, subject to the laws and regulations governing the 
payment of monetary benefits.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

